PER CURIAM
ORDER.
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 13th day of June, 2002,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Gray v. State, 368 Md. 529, 796 A.2d 697 (2002). Costs in this Court to be paid by Washington County. Costs in the Court of Special Appeals to abide the result.